United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
SECURITY AGENCY, Fort Meade, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Analese B. Dunn, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0142
Issued: August 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On October 24, 2018 appellant filed a timely appeal from a May 3, 20182 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The appeal request claims to appeal from a May 22, 2018 decision. However, there is no such decision of record.
The only decision within the jurisdiction of the Board is dated May 3, 2018.
3

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective August 31, 2015, as she no longer had
residuals or disability causally related to her accepted October 1, 2014 employment injury; and
(2) whether appellant has met her burden of proof to establish employment-related continuing
residuals or disability on or after August 31, 2015.
FACTUAL HISTORY
On October 6, 2014 appellant, then a 49-year-old country desk officer, filed a traumatic
injury claim (Form CA-1) alleging that on October 1, 2014 she sustained injury due to falling and
landing on her right hip while in the performance of duty.4 She stopped work on October 2, 2014.
OWCP accepted appellant’s claim for sprains of her neck, right shoulder/upper arm, right
hip/thigh, and lumbar region, and contusions of multiple sites.5 It paid appellant wage-loss
compensation benefits.
On October 15, 2014 Dr. James York, a Board-certified orthopedic surgeon, diagnosed
cervical, left hip, and lumbar sprains and opined that appellant could return to her full-duty work
on October 20, 2014. Appellant did not return to any form of work.6
On February 23, 2015 appellant underwent a functional capacity evaluation (FCE) which
assessed her ability to perform various physical activities. Due to consistency of effort
discrepancies, self-limiting behaviors, and sub-maximal efforts, the results of the evaluation
represented a minimal level of functioning for appellant. The FCE revealed that appellant had fair
lifting/carrying mechanics and was at least capable of lifting 20 pounds (from floor to waist) and
pushing 30 pounds. It also showed inconsistent results upon some muscle and hand grip/pinch
testing.
In early April 2015, OWCP referred appellant for a second opinion examination to
Dr. Stuart J. Gordon, a Board-certified orthopedic surgeon. It requested that he provide an opinion
regarding whether she continued to have residuals or disability due to her accepted October 1,
2014 employment injury.
In an April 21, 2015 report, Dr. Gordon detailed appellant’s factual and medical history
and described her current complaints, including neck, back, and right hip pain. He reported the
findings of the physical examination he conducted on that date, noting that no paraspinal muscle
spasms were observed in her cervical spine. Appellant voluntarily restricted her cervical motion
4

The traumatic injury claim was filed on appellant’s behalf by her immediate supervisor.

5

Appellant visited an emergency room on October 3, 2014 and x-rays taken at that time showed degenerative disc
disease at the C6-7 level with loss of disc space. A November 24, 2014 magnetic resonance imaging scan of
appellant’s lumbar spine showed a disc bulging and facet arthropathy at L5-S1.
6

On March 4, 2015 Dr. York indicated that appellant had been capable of returning to her full-duty work since
October 20, 2014.

2

on direct examination in contrast to her easy change of head position when she provided her
history. Dr. Gordon advised that, with respect to her lumbar spine, she complained of lumbar pain
without appreciable spasms. Appellant only allowed a few degrees of lumbar motion on direct
examination when standing, but she tolerated full lumbar flexion when seated. Dr. Gordon noted
that straight leg raising was negative bilaterally and that strength and sensation were intact in the
lower extremities.7 He diagnosed obesity, concern for abnormal illness behavior, symptom
magnification, volitional restriction, prior cervical/lumbar trauma (private motor vehicle accident
six years prior), and preexisting degenerative disease of both hips and the cervical and lumbar
areas of the spine.8 Dr. Gordon indicated that the following diagnosed conditions related to the
October 1, 2014 fall had resolved: cervical strain, right shoulder contusion/strain, right hip
contusion/strain, and lumbar strain.
Dr. Gordon advised that appellant’s subjective complaints did not comport with her
objective findings, noting that the only objective findings were degenerative in nature. He agreed
with the findings of the February 23, 2015 FCE showing multiple inconsistencies and subjective
reporting which far outweighed the expected effects of “[appellant’s] mechanism of injury and
event.”
Dr. Gordon noted that appellant’s nonindustrial/preexisting disability included
degenerative disease of her cervical and lumbar spine, cervical stenosis, obesity, and degenerative
disease of her hips. He posited that her preexisting conditions were not aggravated on October 1,
2014 and maintained that she presently ceased to have residuals of the accepted October 1, 2014
injury. Dr. Gordon found that appellant’s current complaints were related to obesity and
degenerative disease. He indicated that she required no additional treatment and he determined
that she could return to work in a full-duty capacity. Dr. Gordon attached an April 21, 2015 work
capacity evaluation form (OWCP-5c) in which he opined that appellant could perform her usual
job on a full-time basis without restrictions.
In a June 3, 2015 letter, OWCP advised appellant of its proposed termination of her wageloss compensation and medical benefits commencing August 31, 2015, because she ceased to have
residuals of her October 1, 2014 employment injury. It informed her that the termination was
justified by the opinion of Dr. Gordon. OWCP afforded appellant 30 days to submit evidence and
argument challenging the proposed action.
Appellant submitted a July 4, 2015 statement in which she asserted that she continued to
have disabling neck, shoulder, hip, and back conditions due to her October 1, 2014 fall.
Appellant submitted several medical reports, including a May 22, 2015 report from
Dr. Patricia P. Jett, a Board-certified family practitioner, who diagnosed shoulder pain, lumbago,
cervicalgia, and pelvic/thigh pain. Dr. Jett found that appellant’s physical condition and chronic
pain prevented her from returning to work.9 On June 18, 2015 Dr. William Tham, a Board7

Appellant had no irritability with full motion of her right shoulder. She complained of bilateral inguinal discomfort
upon range of motion of the hips, but no palpable mass was found in the inguinal region.
8

Dr. Gordon indicated that the diagnoses of symptom magnification, concern for abnormal illness behavior, and
volitional restriction were corroborated during the February 23, 2015 FCE.
9
In several reports from March 2015, Dr. Thomas Hyland-Robertson, a chiropractor, diagnosed degeneration of
cervical and lumbar discs.

3

certified physical medicine and rehabilitation physician, noted that his physical examination
showed no weakness in appellant’s trunk and extremities. He diagnosed muscle spasm and
fibromyalgia and reported that the diagnostic testing did not show any significant pathology which
would explain all of her symptoms. Dr. Tham indicated that appellant had widespread myofascial
pain from her October 1, 2014 injury and noted, “[Appellant] has fibromyalgia which can be
triggered by an injury.”
In a June 26, 2015 report, Dr. Vincent Ng, a Board-certified orthopedic surgeon, diagnosed
bilateral hip trochanteric bursitis. In July 29 and August 19, 2017 reports, Dr. Claudia Dal-Molin,
a Board-certified internist, diagnosed bilateral hip trochanteric bursitis, adductor tendinitis, and
“[question] of fibromyalgia].”
In July 2017 OWCP requested that Dr. Gordon review the additional medical evidence
submitted by appellant and provide a supplemental report indicating whether the additional
evidence changed the opinion he provided in his April 21, 2015 report.
In an August 24, 2015 report, Dr. Gordon summarized the newly submitted medical
evidence and noted, “I have no change in my previously stated opinions regarding [appellant] with
respect to my report of [April 21, 2015].”
By decision dated August 31, 2015, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective that same date, because she no longer had disability
or residuals causally related to her October 1, 2014 employment injury. It determined that its
termination action was justified by the opinion of Dr. Gordon.
On September 25, 2015 appellant, through counsel, requested a hearing with a
representative of OWCP’s Branch of Hearings and Review. During the hearing, held on May 16,
2016, counsel argued that the medical evidence of record showed that appellant continued to have
employment-related disability/residuals.
Appellant subsequently submitted a March 21, 2016 report from Dr. Ralph Salvagno, a
Board-certified orthopedic surgeon, who described her factual and medical history, including the
circumstances of the October 1, 2014 employment injury.10 Dr. Salvagno reported the findings of
the physical examination he conducted on March 21, 2016 and diagnosed bilateral hip contusions
and cervical, lumbar, and right shoulder sprains due to the October 1, 2014 fall. He also indicated
that appellant had preexisting degenerative disc disease at C6-7 and L5-S1 and that a right
hip/thigh sprain related to the October 1, 2014 fall had resolved. Dr. Salvagno referenced
Dr. Gordon’s comments regarding the February 23, 2015 FCE and indicated that the
inconsistencies observed during the FCE were limited to appellant’s hand grip/pinch testing and
did not concern the regions affected by her employment injury, i.e., her neck, right shoulder, right
hip, and low back. He further indicated that she “did appear to demonstrate reasonable effort”
during the FCE. Dr. Salvagno recommended various work restrictions, including lifting no more
than 10 pounds.

10
Dr. Salvagno also noted that appellant reported being involved in a motor vehicle accident six years prior without
“any significant residuals.”

4

By decision dated August 1, 2016, OWCP’s hearing representative affirmed the August 31,
2015 decision. She determined that the August 31, 2015 termination action was proper and found
that, since the time of termination, appellant had not established continuing residuals or disability
causally related to her accepted employment injury. The hearing representative determined that
Dr. Salvagno’s March 21, 2016 report was of limited probative value with respect to continuing
employment-related disability/residuals.
On January 25, 2017 appellant, through counsel, requested reconsideration of the August 1,
2016 decision. Appellant submitted a November 11, 2016 report from Dr. Robert W. Macht, a
Board-certified surgeon, who discussed her October 1, 2014 injury and reported the findings of
the physical examination he carried out on November 7, 2016. Dr. Macht indicated that she
exhibited consistent range of motion losses in her neck, left shoulder, and back. He found that
appellant still had residuals of her October 1, 2014 employment injury, noting that the current
diagnoses of sprains of her neck, shoulders, back, and hips were causally related to the October 1,
2014 injury. Dr. Macht indicated that she had been totally disabled from her regular work since
October 1, 2014. He referenced appellant’s neck and low back regions and noted, “It is a soft
tissue muscle ligament injury to those regions which is causing [appellant’s] disability, therefore,
citing the preexisting degenerative disc disease as the [October 1, 2014] source of her disability is
erroneous.” Dr. Macht further found that she had “a 25 percent permanent partial impairment
[rating] of [appellant’s] neck and right shoulder region and a 25 percent permanent partial
impairment [rating] of her back and right hip region” due to the October 1, 2014 injury.11
In a February 5, 2018 report, Dr. Salvagno noted that the inconsistencies in appellant’s
February 23, 2015 FCE were only noted with respect to hand testing and that the evaluation of the
body parts injured on October 1, 2014 showed no inconsistencies. He indicated that the observed
difference between seated flexion and standing flexion would not be an indicator of symptom
magnification as seated flexion is passive and standing flexion is active.12 Dr. Salvagno indicated
that a positive Waddell’s test indicating evidence of symptom magnification or malingering
required three out of five signs to be positive, but appellant only exhibited two out of five positive
signs. He maintained that attending physician reports from 2015 through 2017 did not document
evidence of symptom magnification or an etiology for her continued symptoms other than the work
injury. Dr. Salvagno noted that Dr. Tham had found that appellant had fibromyalgia as a
consequence of the October 1, 2014 injury. He found that she had demonstrated consistent and
persistent symptoms/impairment since October 1, 2014 and noted that all providers had related her
symptoms/impairment to the October 1, 2014 employment injury. Dr. Salvagno noted, “It is for
these reasons that I believe [appellant] continues to suffer from cervical sprain, lumbar sprain, left

11

Dr. Macht actually referenced a March 20, 2012 accident as the cause of the permanent impairment, but this
appears to have been an inadvertent error as he correctly referenced appellant’s October 1, 2014 injury throughout the
rest of the report.
12

Dr. Salvagno indicated that a positive Waddell’s test indicating evidence of semantic magnification or
malingering required three out of five signs to be positive, but appellant only exhibited two out of five positive signs.

5

shoulder sprain and bilateral hip contusions as documented in my physical examination results on
March 21, 2016.”13
By decision dated February 9, 2017, OWCP denied modification of its August 1, 2016
decision.
On February 8, 2018 appellant, through counsel, requested reconsideration of the
February 9, 2017 decision. In a March 10, 2017 report, Dr. Jett indicated that, after her October 1,
2014 injury, appellant continued to have “chronic pain in [appellant’s] cervicalgia [sic], groin,
clavicle, throat, shoulder, back, and lumbar spine.” She opined that appellant’s “traumatic fall has
aggravated, exacerbated, or accelerated [appellant’s] medical condition premorbid.” In another
March 10, 2017 report, Dr. Jett diagnosed chronic pain syndrome, dysphagia, acute stress reaction,
and “other injury of muscle, fascia, and tendon of other parts of biceps, left arm, sequela.”
By decision dated May 3, 2018, OWCP denied modification of its February 9, 2017
decision.
LEGAL PRECEDENT -- ISSUE 1
Under FECA, once OWCP has accepted a claim it has the burden of proof to justify
termination or modification of compensation benefits.14 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.15
OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.16
ANALYSIS -- ISSUE 1
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective August 31, 2015 as she no longer had residuals or
disability causally related to her accepted October 1, 2014 employment injury.

13

Appellant also submitted a December 2, 2015 report from Dr. David M. Ibrahimi, a Board-certified
neurosurgeon, who advised that her radiating symptoms in her arms and legs, last observed in June 2015, had all
resolved. Dr. Ibrahimi opined that there was no need for neurological intervention with respect to her neck and back.
In a January 13, 2016 report, Dr. Ghislaine Fougy, a Board-certified psychiatrist, diagnosed appellant with depression
and anxiety reactive to her October 1, 2014 fall at work. She advised that appellant also developed fibromyalgia and
indicated that appellant could not return to work due to the severity of her injuries.
14

C.C., Docket No. 17-1158 (issued November 20, 2018); I.J., 59 ECAB 408 (2008); Vivien L. Minor, 37 ECAB
541 (1986).
15

A.D., Docket No. 18-0497 (issued July 25, 2018). In general the term disability under FECA means incapacity
because of injury in employment to earn the wages which the employee was receiving at the time of such injury. See
20 C.F.R. § 10.5(f).
16

R.P., Docket No. 17-1133 (issued January 18, 2018).

6

The Board finds that the thorough, well-rationalized April 21 and August 19, 2015 reports
of Dr. Gordon, an OWCP referral physician, establish that appellant had no disability/residuals
causally related to her October 1, 2014 employment injury after August 31, 2015.
In his April 21, 2015 report, Dr. Gordon noted that appellant voluntarily restricted her
cervical motion on direct examination in contrast to her easy change of head position when she
provided her history.17 He diagnosed obesity, concern for normal illness behavior, symptom
magnification, volitional restriction, prior cervical/lumbar trauma (private motor vehicle accident
six years prior), and preexisting degenerative disease of both hips and the cervical and lumbar
areas of the spine. Dr. Gordon opined that the diagnosed conditions related to the October 1, 2014
fall had resolved, including contusions of multiple sites and sprains of appellant’s neck, right
shoulder, right hip, and lumbar region. He posited that her preexisting conditions were not
aggravated on October 1, 2014 and maintained that she presently ceased to have residuals of the
October 1, 2014 injury. Dr. Gordon determined that appellant could return to work in a full-duty
capacity. In his August 24, 2015 report, he summarized the medical evidence appellant submitted
after OWCP sent her a June 3, 2015 notice of proposed termination and he noted that these
documents did not change his April 21, 2015 opinion.
The Board has carefully reviewed the opinion of Dr. Gordon and notes that it has reliability,
probative value, and convincing quality with respect to its conclusions regarding the relevant issue
of the present case. Dr. Gordon’s opinion provided a thorough factual and medical history and
accurately summarized the relevant medical evidence. Moreover, he provided a proper analysis
of the factual and medical history and the findings on examination, including the results of
diagnostic testing, and reached conclusions regarding appellant’s condition which comported with
this analysis.18 Dr. Gordon provided medical rationale for his opinion by explaining that her
subjective complaints did not comport with her objective findings. He noted that appellant ceased
to have objective findings of her accepted soft-tissue injuries related to the October 1, 2014
injury.19 Dr. Gordon further explained that her continuing medical problems were related to
nonwork-related conditions, including obesity and degenerative disease in both hips and the
cervical and lumbar areas of the spine.
After OWCP sent appellant a June 3, 2015 notice of proposed termination, she submitted
additional medical evidence, including a May 22, 2015 report from Dr. Jett who diagnosed
shoulder pain, lumbago, cervicalgia, and pelvic/thigh pain which caused total disability. In a
June 18, 2015 report, Dr. Tham indicated that appellant had widespread myofascial pain from her
October 1, 2014 injury and noted, “[Appellant] has fibromyalgia which can be triggered by an
injury.” In a June 26, 2015 report, Dr. Ng diagnosed appellant with bilateral hip trochanteric
17

Moreover, appellant only allowed a few degrees of lumbar motion on direct examination when standing, but she
tolerated full lumbar flexion when seated.
18

See W.C., Docket No. 18-1386 (issued January 22, 2019); Melvina Jackson, 38 ECAB 443 (1987) (regarding the
importance, when assessing medical evidence, of such factors as a physician’s knowledge of the facts and medical
history, and the care of analysis manifested and the medical rationale expressed in support of the physician’s opinion).
19

Dr. Gordon opined that the findings of the February 23, 2015 FCE showed multiple inconsistencies and
subjective reporting which far outweighed the expected effects of the employment injury.

7

bursitis and, in July 29 and August 19, 2017 reports, Dr. Dal-Molin diagnosed bilateral hip
trochanteric bursitis, adductor tendinitis, and “[question] of fibromyalgia].”20
The Board finds that these reports are of limited probative value regarding the termination
of appellant’s wage-loss compensation and medical benefits because they do not contain a
rationalized medical opinion relating disability or residuals to the accepted October 1, 2014
employment injury. Although Dr. Tham indicated that she had widespread myofascial pain from
her October 1, 2014 injury, he did not explain how this pain could have been related to the accepted
employment conditions.21 With particular respect to Dr. Jett’s diagnosis of pain, it should be noted
that the Board has held that pain alone is a symptom, not a medical diagnosis, and Dr. Jett did not
relate any condition to the October 1, 2014 employment injury.22 Dr. Ng and Dr. Dal-Molin also
failed to relate any condition to the October 1, 2014 employment injury.23 The Board has held that
a report is of limited probative value regarding causal relationship if it does not contain medical
rationale explaining how an employment activity could have caused or aggravated a medical
condition.24 For these reasons, the above-noted reports are insufficient to show that OWCP’s
termination action was improper.
The Board therefore finds that OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective August 31, 2015, as she no longer had
residuals or disability causally related to her accepted October 1, 2014 employment injury.
LEGAL PRECEDENT -- ISSUE 2
When OWCP properly terminates compensation benefits, the burden shifts to appellant to
establish continuing residuals or disability after that date, causally related to the accepted
employment injury.25 To establish causal relationship between the condition as well as any
attendant disability claimed and the employment injury, an employee must submit rationalized

20

Appellant also submitted several reports from March 2015 in which Dr. Hyland-Robertson, a chiropractor,
diagnosed degeneration of cervical and lumbar discs.
21

Dr. Tham did not provide a clear opinion that appellant’s fibromyalgia was related to her October 1, 2014
employment injury and OWCP has not accepted fibromyalgia as an employment-related condition.
22

See F.U., Docket No. 18-0078 (issued June 6, 2018).

23

With respect to Dr. Hyland-Robertson’s reports, chiropractors are only considered physicians under FECA, and
their reports considered medical evidence, to the extent that they treat spinal subluxations as demonstrated by x-ray to
exist. 5 U.S.C. § 8101(2). See A.M., Docket No. 16-1875 (issued August 23, 2017); Jack B. Wood, 40 ECAB 95,
109 (1988). These submitted reports are not considered to be probative medical evidence because Dr. HylandRobertson did not treat spinal subluxations as demonstrated by x-ray to exist.
24

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

25

See S.M., Docket No. 18-0673 (issued January 25, 2019); C.S., Docket No. 18-0952 (issued October 23, 2018);
Manuel Gill, 52 ECAB 282 (2001).

8

medical evidence based on a complete medical and factual background, supporting such causal
relationship.26
ANALYSIS -- ISSUE 2
The Board further finds that appellant has not met her burden of proof to establish
continuing employment-related residuals or disability on or after August 31, 2015.
After OWCP’s August 31, 2015 decision terminating appellant’s wage-loss compensation
and medical benefits effective that day, she submitted additional medical evidence which she felt
showed that she was entitled to continued compensation after August 31, 2015. Given that the
Board has found that OWCP properly relied on the opinion of Dr. Gordon in terminating her wageloss compensation and medical benefits effective August 31, 2015, the burden shifts to her to
establish that she is entitled to such compensation after that date. The Board has reviewed the
additional evidence submitted by appellant and finds that it is of insufficient probative value to
establish that she had residuals or disability causally related to her accepted October 1, 2014
employment injury on or after August 31, 2015.
Appellant submitted a March 21, 2016 report from Dr. Salvagno, who diagnosed bilateral
hip contusions and cervical, lumbar, and right shoulder sprains due to the October 1, 2014 injury.
Dr. Salvagno referenced Dr. Gordon’s comments regarding the February 23, 2015 FCE and noted
that the inconsistencies observed during the FCE were limited to her hand grip/pinch testing and
did not concern the regions affected by her employment injury, i.e., her neck, right shoulder, right
hip, and low back. He indicated that appellant had appeared to demonstrate reasonable effort
during the FCE and he recommended various work restrictions. Dr. Salvagno produced a similar
report on February 2, 2018 in which he again noted that she demonstrated reasonable effort during
the February 23, 2015 FCE. He found that appellant had demonstrated consistent and persistent
symptoms/impairment since her employment injury on October 1, 2014 and opined that, therefore,
she continued to suffer from cervical sprain, lumbar sprain, left shoulder sprain, and bilateral hip
contusions as documented in the March 21, 2016 physical examination.27
The Board notes that Dr. Salvagno’s March 21, 2016 and February 2, 2018 reports do not
contain sufficient medical rationale to establish that appellant had continuing residuals or disability
causally related to her accepted October 1, 2014 employment injury on or after August 31, 2015.
Dr. Salvagno placed great emphasis on his belief that she demonstrated reasonable effort during
the February 23, 2015 FCE. However, this discussion does not obviate the need for a detailed
explanation of how appellant could have continued to have residuals of the October 1, 2014 softtissue injury on or after August 31, 2015 or related disability. In essence, Dr. Salvagno only
provided a conclusory opinion in which he opined that she continued to have such employmentrelated residuals/disability. He failed to explain how this opinion was supported by objective

26

Id.

27

Dr. Salvagno acknowledged that he had not examined appellant since March 21, 2016.

9

findings of record.28 The Board has held that a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is
unsupported by medical rationale.29
In a November 11, 2016 report, Dr. Macht found that appellant still had residuals of her
October 1, 2014 injury, noting that the current diagnoses of sprains of her neck, shoulders, back,
and hips were causally related to the October 1, 2014 accident. He indicated that she had been
totally disabled from her regular work since October 1, 2014. The Board notes that Dr. Macht’s
report is of limited probative value because it contains a mere conclusory opinion without explaining
how and why the October 1, 2014 soft-tissue injury caused residuals or disability on or after
August 31, 2015. Such an opinion is insufficient to meet appellant’s burden of proof.30 Moreover,
Dr. Macht opined that appellant had employment-related residuals of conditions which have not
been accepted as causally related to the October 1, 2014 injury, including left shoulder and left hip
sprains. He maintained that her preexisting degenerative conditions played no role in her current
symptoms, but he did not provide any reasoning for this opinion.31
In a March 10, 2017 report, Dr. Jett indicated that, after her October 1, 2014 injury,
appellant continued to have “chronic pain in her cervicalgia [sic], groin, clavicle, throat, shoulder,
back, and lumbar spine.” She noted that appellant’s “traumatic fall has aggravated, exacerbated,
or accelerated [appellant’s] medical condition premorbid.” The Board finds that Dr. Jett’s report
is of limited probative value because she did not provide medical rationale in support of her opinion
that an accepted condition related to the October 1, 2014 employment injury caused residuals or
disability on or after August 31, 2015.32 In addition, Dr. Jett suggested that appellant had
employment-related residuals of conditions which have not been accepted as causally related to the
October 1, 2014 injury, including throat and groin conditions.33

28

In addition, Dr. Salvagno asserted that appellant had employment-related residuals in the form of a left shoulder
sprain, but no such condition has been accepted in connection with the October 1, 2014 injury.
29

C.M., Docket No. 14-0088 (issued April 18, 2014). Dr. Salvagno also indicated in his February 2, 2018 report that
Dr. Tham had found that appellant had fibromyalgia as a consequence of the October 1, 2014 injury. However,
Dr. Tham did not provide a clear opinion that appellant’s fibromyalgia was related to her October 1, 2014 employment
injury and OWCP has not accepted fibromyalgia as an employment-related condition. The record also contains a
January 13, 2016 report from Dr. Fougy who diagnosed appellant with depression and anxiety reactive to her
October 1, 2014 fall. However, these conditions also have not been accepted as related to the October 1, 2014 injury
and the record does not contain a rationalized medical opinion establishing such causal relationship.
30

See id.; see also J.D., Docket No. 14-2061 (issued February 27, 2015).

31

Dr. Macht also found that appellant had permanent impairment of her neck, right shoulder, back, and right hip
region due to the October 1, 2014 accident, but this opinion is of limited probative value because he provided no
supporting rationale. See D.R., Docket No. 16-0528 (issued August 24, 2016).
32

See supra note 24.

33

In another March 10, 2017 report, Dr. Jett diagnosed chronic pain syndrome, dysphagia, acute stress reaction,
and “other injury of muscle, fascia, and tendon of other parts of biceps, left arm, sequela.” However, she did not
provide an opinion regarding the cause of these conditions.

10

On appeal counsel argues the above-described reports of attending physicians establish that
appellant had continuing residuals and disability causally related to her accepted employment
injury on and after August 31, 2015. However, as explained above, the Board finds that those
reports are of limited probative value regarding this matter.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective August 31, 2015 as she no longer had residuals or
disability causally related to her accepted October 1, 2014 employment injury. The Board further
finds that she has not met her burden of proof to establish continuing employment-related residuals
or disability on or after August 31, 2015.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

11

